Citation Nr: 1428638	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic deformity of the right tibia and fibula. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, L., D., L., and M.



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In May 2010, the Veteran was afforded a personal hearing before a hearing officer at the RO.  A transcript of the hearing is of record.  In June 2011, the Veteran was scheduled for a travel board hearing before the Board.  However, he failed to appear.  He has neither furnished an explanation for his failure to report nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2013), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.

These claims were remanded in October 2011 for further development.  Specifically, the RO was directed to obtain all outstanding VA treatment records, to schedule the Veteran new VA examinations, and to attempt to obtain outstanding private treatment records from 1991 and 1992 detailing right leg surgery.  The RO was able to obtain VA treatment records from 1992 detailing a leg fracture.  It attempted to obtain all outstanding recent treatment records from the Albuquerque VA Medical Center (VAMC), but, in October 2012, it generated a formal finding on their unavailability.  Finally, it provided the Veteran with the requested VA examinations to assess the severity of his right leg condition as well as his employability.  Thus, there exists at the very least substantial compliance with the remand directives and the Board will proceed with its adjudication of the claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that while the Veteran initially did not respond to a request for the identification of any private treatment records from the early 1990s, he eventually did send in records from his possession dating back to 1992 and 1993 detailing a leg fracture from that time.  While these records have not been considered by the RO in the first instance and are not accompanied by a waiver of this consideration, they are not pertinent to the issues on appeal as they are from roughly 15 years before the Veteran filed his claims.  See 38 C.F.R. § 20.1304.  Therefore, they have no bearing on the current severity of his right leg condition or his employability and a remand for RO consideration is not required.

The Board further notes that there was an additional claim for entitlement to a higher rating for a service-connected scar of the right leg; however this was withdrawn in a June 2010 letter.  In its October 2011 decision, the Board adjudicated this withdrawal and dismissed the claim, but the RO continued to deny the claim in its subsequent Supplemental Statements of the Case (SSOCs).  The inclusion of this issue by the RO subsequent to the October 2011 Board decision was in error and the Board will not address it here as it was properly dismissed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran does not possess nonunion of the tibia and fibula or ankylosis of the knee or ankle.  

2.  His right knee extension is normal.  

3. His service-connected disabilities do not preclude him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

The criteria are not met for a rating higher than 30 percent for his posttraumatic deformity of the right tibia and fibula.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5256-5274 (2013).

Nor are they met for entitlement to a TDIU due to service-connected disabilities.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  These VCAA notice requirements apply to all elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, to this end, the Veteran was provided initial notice regarding his increased rating claim in September 2008.  In such claims, VA need only provide "generic" notice, not also apprise the Veteran of alternative diagnostic codes or daily-life evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling the lower Court's holdings in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The September 2008 notice was wholly adequate in this regard.  Regarding his TDIU claim, while he was never provided with TDIU specific notice after the Board added a derivative TDIU claim in its October 2011 decision, subsequent SSOCs did inform him of the applicable TDIU regulations; therefore any notice deficiency was corrected.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has not alleged any notice deficiency that is unduly prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, the duty to notify has been met.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, so once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See, as well, VAOPGCPREC 11-95 (April 7, 1995).  There is no requirement, however, to have the Veteran reexamined merely because of the passage of time since an otherwise adequate examination, so not just as a simple matter of course.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs), also his VA treatment records and identified private treatment records have been obtained and associated with his claims file for consideration.  As well, he was provided VA compensation examinations that, collectively, contain descriptions of the history of the disabilities at issue, document and consider the relevant medical facts and principles, asses and reassess the severity of his disabilities in relation to the criteria found in the applicable DCs, and provide comment about any effects on the Veteran's employability.  It is clear that the examiners here were fully aware of the pertinent medical facts regarding the Veteran's conditions.  Thus, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Standard of Review

In deciding these claims, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic file (Veterans Benefits Management System (VBMS) and Virtual VA) portion of file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Higher Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board must consider whether separate ratings may be assigned for separate periods of time based on facts found, to compensate the Veteran for variances in the severity of his disability, a practice known as "staged" rating, and irrespective of whether it is an initial or established rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right leg condition is currently rated under Diagnostic Code (DC) 5010-5262.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Under Diagnostic Code 5010, arthritis due to trauma and substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Painful motion of a major joint or groups of minor joints caused by arthritis, established by X-ray, is deemed to be limited motion and entitled to the minimum 10 percent rating even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The Veteran is receiving his 30 percent rating pursuant to DC 5262, which covers impairment of the tibia and fibula.  A 30 percent rating is warranted when there is malunion of the tibia and fibula with marked knee or ankle disability.  A higher 40 percent rating is warranted when there is nonunion of the tibia and fibular, with loose motion requiring a brace.  38 C.F.R. § 4.71a, DC 5262.

Ratings of the knee and leg are provided for in DCs 5256 through 5263.  The Veteran has never been diagnosed with ankylosis of his knee, thus a higher rating under 5256 is not applicable.  That leaves only one other Diagnostic Code available to him: 5261.  Under DC 5261, a 40 percent rating is warranted when there is limitation of extension of the leg to 30 degrees and a 50 percent rating is warranted when there is limitation of extension to 45 degrees.  

Additionally, the Board has considered a higher rating under DCs 5270 through 5274, which cover conditions of the ankle.  However, the only rating higher than 30 percent is available where there is ankylosis of the ankle, which the Veteran has never suffered from.

When evaluating musculoskeletal or joint disabilities that are at least partly rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

If, however, a Veteran already has the maximum rating assignable based on limitation of motion, it is not necessary to consider these provisions.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, the Court has clarified that, although pain may be a cause or manifestation of functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's VA treatment records are largely silent on his right leg condition.  There is a November 2008 record that details pain in his right leg stemming from his fracture in 1953 and later re-fracture in 1991.  He reported then he could walk distances of 150 feet.  The physician noted chronic venous insufficiency due to trauma and deep system reflux in the right leg.  There is also an orthopedic record from the same timeframe that details the history of fractures, diagnoses a healed distal tibia and proximal fibula fracture with retained hardware and venous stasis, and prescribes compression stockings.  

The Veteran underwent a VA bones examination in September 2008.  The claims file was not available for review, but electronic records from the New Mexico VA were available.  The examiner recorded a history of the Veteran's service-connected right leg condition, stemming from a fracture in 1953.  The Veteran complained of moderate pain when walking and weight bearing on the right leg, which increased in severity after traveling greater than 50 feet.  He described swelling and a darker skin pigmentation of the right leg that began five years prior.  He also complained of stiffness.  The examiner denied drainage, infection, joint instability, and joint locking.  She further denied flare-ups.  She noted the Veteran used a cane in his right hand to assist in weight bearing due to pain on the residuals of the Veteran's fractures of the right leg.  She also noted that the Veteran did not work due to physical limitations and diminished tolerance for weight bearing on standing and walking.  Examination of the right leg revealed swelling: it was 5 cm larger in diameter than his left leg.  It also had darkly pigmented skin on the anterior side.  The examiner denied there was evidence of false joints, loose motion, tenderness on palpation, infection or inflammation, or heat.  The Veteran's gait was antalgic.  

X-ray imaging, including the most recent set from November 2007, was reviewed, and showed evidence of a prior proximal fibular and distal tibia fracture.  There were fixation screws within the distal tibia.  The examiner concluded there was no lucency seen around the hardware to suggest any infection.  She did note an exuberant bony callus in both fractures, as well as osteopenia in the right foot and ankle.  There was also a plantar calcaneal spur on the right foot.  The examiner also summarized X-ray findings from November 1999, which showed moderate to advanced osteoarthritis of the tibiotalar joint.  The examiner's diagnoses were prior proximal fibular and distal tibia fractures with multiple fixation screws within the distal tibia of the right lower extremity, cellulitis in the right leg, osteopenia of the right ankle and a plantar calcaneal spur on the right foot

The same examiner then performed a VA joints examination.  The examiner noted that the Veteran did not complain of any symptoms related to his right knee or right ankle, but did note that he possessed mild swelling at the right ankle joint.  The examiner denied any instability, locking, or weakness existed at the right knee or ankle.  She further denied flare-ups, episodes of dislocation or recurrent subluxation, constitutional symptoms of arthritis, and prosthesis in the joints.  Range of motion of the right ankle joint was as follows: dorsiflexion to 10 degrees with no pain and plantar flexion to 40 degrees with no pain.  Range of motion for the right knee was as follows: flexion to 140 degrees with no pain and extension to 0 degrees with no pain.  Repetitive movements for either joint did not produce any additional limitation of movement, pain, weakness, fatigue, or incoordination.  Based on X-rays performed, the examiner diagnosed the Veteran with degenerative joint disease of the right ankle, while concluding the right knee was normal.

After the Board remand, the Veteran underwent another VA knee and leg examination in November 2012.  His diagnosis of posttraumatic deformity, right tibia and fibula was noted.  The Veteran rated the pain felt in his right leg as five out of ten at rest and eight out of ten with walking.  His walking was limited to 50 to 100 feet at a time partially due to the right leg condition.  The examiner noted that the claims file did not show any recurrent treatment for the sequellae of the right leg fractures.  The Veteran's use of a walker or a cane at home was noted, as well as his use of a wheelchair outside of his home.  The examiner denied any flare-ups that impact the function of the knee.  His range of motion testing was as follows: flexion to 120 degrees with no evidence of painful motion, and extension to 0 degrees with no evidence of painful motion.  He was able to perform repetitive-use testing and his range of motion measurements were the same as above.  The examiner did indicate that there was functional loss in the form of less movement than normal in the right knee.  His joint stability was normal and there was no history of recurrent patellar subluxation or dislocation.  

The examiner noted the residuals of the fracture: the bony prominence at the right shin with an overlying vertical scar.  Edema was present, but the examiner associated that with venous status insufficiency and not the fracture.  There was no laxity of the leg bones and no relative movement of the lower on the upper tibia or fibula, indicating no evidence of malunion.  There was mild varice bowing of the right leg.  Ambulation was described as steady with a short, wide gait, but not antalgic.  The examiner denied that imaging showed any evidence of arthritis of the right knee.  He described the functional impact of the Veteran's leg condition as preventing him any degree of functional, physical work.  The examiner concluded by denying there was any evidence of non-union of the tibia or fibular right leg fractures and stated that the Veteran did not use a brace.  

He also had a VA ankle examination in November 2012.  The examiner denied that the Veteran possessed a current right ankle condition.  His range of motion was as follows: plantar flexion to 35 degrees with painful motion beginning at 35 degrees, dorsiflexion to 0 degrees with painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive use testing, which produced the same range of motion measurements.  The examiner marked there was functional loss of the rink ankle in the form of less movement than normal and pain on movement.  There was localized tenderness or pain on palpation at the right ankle.  

After review of all of the pertinent evidence in the claims file, the Board concludes that a preponderance of the evidence is against assignment of a rating higher than 30 percent for the Veteran's posttraumatic deformity of the right tibia and fibula.  He has never been diagnosed with a nonunion of his tibia and fibula-the November 2012 examiner specifically ruled this out.  Furthermore, the range of motion measurements for his knee have been largely normal.  Specifically, his right knee flexion has never shown to be limited, much less limited to 30 degrees, which represents the criteria for a higher 40 percent rating.  Although the evidence does show that the Veteran experiences some painful motion and limitation of motion, this does not result in a higher rating unless it actually results in additional functional loss, which is not the case here.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  As the preponderance of the evidence is against his claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 C.F.R. § 4.3.

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected posttraumatic deformity of the right tibia and fibula is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The symptoms associated with the Veteran's leg disability (i.e., stiffness, swelling, lack of endurance, fatigability, tenderness, and pain) are not shown to cause any impairment that is not already contemplated by the rating criteria and they cannot be considered unusual or exceptional.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003-5260, 5257.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.

IV.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is currently rated a combined 40 percent disabled, therefore a scheduler TDIU is not available to him.  When a claimant does not meet the percentage requirements of § 4.16(a) for consideration of a TDIU however, he still may establish entitlement to this benefit on an extraschedular basis under the alternative provisions of § 4.16(b) if it is shown he is unemployable on account of service-connected disability or disabilities.  In this circumstance, the Board would be precluded from assigning an extraschedular TDIU in the first instance, having instead to remand the claim to the RO for referral to the Director of VA's Compensation and Pension Service for his special consideration.  In such a case, the rating board is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2013).

While the regulations do not define "substantially gainful occupation", VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the similar term of "substantially gainful employment" as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See also Faust v. West, 13 Vet. App. 342 (2000) (defining "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to the veteran's earned annual income....)

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

A Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment, however, is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id. 

That said, requiring a Veteran to prove that he is 100 percent or totally unemployable is different than requiring proof that he cannot obtain and maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability.  A requirement that a Veteran prove 100 percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

At his September 2008 VA examination, the Veteran stated he was unable to work due to the physical limitations and diminished tolerance for weight bearing on standing and walking due to his right leg condition.  Because of this statement, the Board remanded a TDIU claim to develop more evidence regarding the effect the Veteran's service-connected disabilities had on his employment.  At his November 2012 VA examination concerning his knee and leg, the examiner indicated that pain and imbalance prevented any degree of functional physical work.  The Veteran was also issued a General Medical examination at this time to thoroughly consider the effects his disabilities had on his employment.  The examiner again reiterated the above limitations on physical employment, expounding that the Veteran would not be able to stand for more than a minute at a time and would not have the strength needed for lifting, pushing, or deep bending at the knee or ankle.  However, the examiner continued that the leg pain did not appear to be of sufficient severity to affect sedentary, non-weight-bearing activities.  In a later March 2013 addendum, the examiner stated that the Veteran's other service-connected disabilities-his post-operative tonsillectomy and his scar on the right leg-would have no impact whatsoever on employability as both were essentially asymptomatic.  

The Veteran's occupational background and educational attainment are not known in this case, as he never actually filed a claim for a TDIU in the form of a VA form 21-8940 containing such information.  Regardless, a referral in this case is unnecessary as the competent and credible evidence from the November 2012 VA examiner indicates that the Veteran's service connected disabilities would not preclude him from sedentary employment.  There is no doubt the Veteran is impaired as a result of his right and left knee disabilities.  But in assigning him schedular ratings for these disabilities, VA is acknowledging that his impairment makes it difficult to obtain and keep employment.  See again Van Hoose and 38 C.F.R. § 4.1.  At this point, however, the impairment does not interfere completely with his ability to obtain and retain substantially gainful employment.  If in the future the impairment becomes that severe, he can and indeed should, on his own initiative, file a claim for a TDIU.  The Board may not, however, award the Veteran this benefit simply because his unemployability may one day become a reality.

In the absence of competent and credible evidence, medical or lay, establishing that the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment, the Board concludes that a preponderance of the evidence is against this claim for a TDIU.  In reaching this conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine, but as there is not an approximate balance of positive and negative evidence of record, this doctrine is not for application.  38 C.F.R. § 4.3. 


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic deformity of the right tibia and fibula is denied.

Entitlement to a TDIU is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


